DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The Examiner has inserted the following figure heretofore known as Becker Annotated Fig. to aid in the explanation of the following claim rejections.


    PNG
    media_image1.png
    436
    617
    media_image1.png
    Greyscale
	
	
The Examiner has inserted the following figures heretofore known as Wilcox Annotated Figs. 1A-1C to aid in the explanation of the following claim rejections.

    PNG
    media_image2.png
    1197
    864
    media_image2.png
    Greyscale


Claims 1, 4-6, 9-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. 3,965,953 A) and in view of Wilcox (U.S. 6,427,873 B2) and in view of a rearrangement of Wilcox.
With regard to claim 1, Becker discloses a liner capable of being used with an intermediate bulk material container, said liner (Becker, 1, Fig.) comprising, a liner body having a top wall (Becker Annotated Fig.), a bottom wall (Becker Annotated Fig.), and a 
Becker does not disclose a filler strip coupled to said first side wall of said plurality of side walls in a position above said outlet fitment, said filler strip being a length of flexible material extending from a position adjacent said bottom wall towards said top wall.
Wilcox teaches a liner (Wilcox, Fig. 1A) capable of being used with an intermediate bulk bag container.
Wilcox does not expressly disclose a filler strip coupled to the first side wall of said plurality of side walls in a position above said outlet fitment and to the top wall, said filler strip being a length of flexible material extending from a position adjacent said bottom wall towards said top wall.
A rearrangement of Wilcox teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the filler strip to the front wall would not affect Wilcox’s invention. With this rearrangement the filler strip would be coupled to the front wall in a position above the outlet fitment to the top wall allowing it to perform the same function of the present invention that is to add bulk to the bag. 
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the filler strip as taught by Wilcox rearrangement to modify 
With regard to claim 4, Becker-Wilcox-Wilcox rearrangement as applied in claim 1 above discloses the claimed invention. 
Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the strip to the front wall would not affect the invention. With this rearrangement, the filler strip would be coupled to the front wall in a position above the outlet fitment to the top wall allowing it to perform the same function of the present invention that is to add bulk to the bag. Further, the filler strip would have to be made of a flexible material in order for it to easily move in different directions depending on the orientation of the bag.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the filler strip coupled to said front wall as taught by Wilcox rearrangement to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow the air input port to be sealed by using a piece of airtight flexible material, such as plastic film, and another piece of material, such as an elastomeric band, to hold the air-tight material on the air input port (Wilcox; C8:L47-50).
With regard to claim 5, Becker-Wilcox-Wilcox rearrangement as applied in claim 4 above discloses the claimed invention. 
Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the filler strip extending towards the top wall from the outlet fitment as taught by Wilcox rearrangement to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow the liner to be arranged in multiple ways to fit the needs of a user (Wilcox; C9:L14-15).

With regard to claim 6, Becker discloses a liner capable of being used with an intermediate bulk material container, said liner (Becker, 1, Fig.) comprising, a liner body having a generally rectangular prism configuration (Fig.); an outlet fitment coupled to a first said side wall of said plurality of side walls (Becker, 4, Fig.)
Becker does not disclose a filler strip coupled to said liner body, said filler strip being a length of flexible material having one end mounted adjacent and above said outlet fitment and an opposite end mounted distally and above said outlet fitment.
Wilcox teaches a liner (Wilcox, Fig. 1A) capable of being used with an intermediate bulk bag container.
Wilcox does not expressly disclose a filler strip coupled to said liner body, said filler strip being a length of flexible material having one end mounted adjacent and 
A rearrangement of Wilcox teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the filler strip having one end mounted adjacent and above said outlet fitment and an opposite end mounted distally and above said outlet fitment would not affect Wilcox’s invention. With this rearrangement the filler strip would be coupled adjacent and above said outlet fitment and an opposite end mounted distally and above said outlet fitment allowing it to perform the same function of the present invention that is to add bulk to the bag. 
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the filler strip as taught by Wilcox rearrangement to modify Becker in order to properly fill the bag with air so the bag contents can discharge through the outlet fitment (Wilcox; C7:L57-62).
With regard to claim 9, Becker-Wilcox-Wilcox rearrangement as applied in claim 6 above discloses the claimed invention. 
Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the strip to the front wall would not affect the invention. With this rearrangement, the filler strip would be coupled to the front wall in a position above the outlet fitment to the top wall allowing it to perform the same function of the present 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the filler strip coupled to said front wall as taught by Wilcox rearrangement to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow the air input port to be sealed by using a piece of airtight flexible material, such as plastic film, and another piece of material, such as an elastomeric band, to hold the air-tight material on the air input port (Wilcox; C8:L47-50).
With regard to claim 10, Becker-Wilcox-Wilcox rearrangement as applied in claim 9 above discloses the claimed invention. 
Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the strip to the front wall would not affect the invention. With this rearrangement the filler strip would be coupled to the front wall in a position above the outlet fitment towards said top wall allowing it to perform the same function of the present invention that is to add bulk to the bag.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the filler strip extending towards the top wall from the outlet fitment as taught by Wilcox rearrangement to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow the liner to be arranged in multiple ways to fit the needs of a user (Wilcox; C9:L14-15).

Becker does not disclose a material volume increasing gap-filler coupled to said liner body, said gap-filler being a length of flexible material coupled along its entire length to a side wall of said liner body.
Wilcox teaches a liner (Wilcox, Fig. 1A) capable of being used with an intermediate bulk bag container.
Wilcox does not expressly disclose a material volume increasing gap-filler coupled to said liner body, said gap-filler being a length of flexible material coupled along its entire length to a side wall of said liner body.
A rearrangement of Wilcox teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the gap-filler to any side wall would not affect Wilcox’s invention. With this rearrangement the gap-filler would be coupled along its entire length to a side wall of said liner body.
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the filler strip as taught by Wilcox rearrangement to modify 
With regard to claim 14, Becker-Wilcox-Wilcox rearrangement as applied in claim 11 above discloses the claimed invention. 
Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the strip to the front wall would not affect the invention. With this rearrangement, the filler strip would be coupled to the front wall in a position above the outlet fitment to the top wall allowing it to perform the same function of the present invention that is to add bulk to the bag. Further, the filler strip would have to be made of a flexible material in order for it to easily move in different directions depending on the orientation of the bag.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the filler strip coupled to said front wall as taught by Wilcox rearrangement to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow the air input port to be sealed by using a piece of airtight flexible material, such as plastic film, and another piece of material, such as an elastomeric band, to hold the air-tight material on the air input port (Wilcox; C8:L47-50).
With regard to claim 15, Becker-Wilcox-Wilcox rearrangement as applied in claim 14 above discloses the claimed invention. 
Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the filler strip extending towards the top wall from the outlet fitment as taught by Wilcox rearrangement to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow the liner to be arranged in multiple ways to fit the needs of a user (Wilcox; C9:L14-15).

Claims 2, 3, 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being over Becker and in view of Wilcox and in view of a rearrangement of Wilcox as applied in claims 1, 6 and 11 above and in further view of Goble et al. (U.S. 9,695,545 B2).
With regard to claims 2, 7 and 12, Becker-Wilcox-Wilcox rearrangement as applied in claims 1, 6 and 11 above discloses the claimed invention.
Becker-Wilcox-Wilcox rearrangement does not disclose wherein said filler strip is a foam material.
Goble teaches a material made of foam (Goble; C12:L56).
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the teaching of the foam material as taught by Goble to modify the invention of Becker-Wilcox-Wilcox rearrangement to prevent marring of the inside of containers (Goble, non-marring; Abstract).

Further, Goble teaches wherein said foam material is a closed cell polyethylene material (Goble; C6:L25).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the closed cell polyethylene  foam material as taught by Goble to modify the invention of Becker-Wilcox-Wilcox rearrangement-Goble in order to provide for a flexible, resilient material (Goble; C6:L24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735                                                                                                                                                                                             

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735